      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 1 of 20



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID RUFFING                        :              CIVIL ACTION
                                     :
             v.                      :
                                     :
WIPRO LIMITED                        :              NO. 20-5545


                              MEMORANDUM

Bartle, J.                                            March 29, 2021

          Plaintiff David Ruffing has sued defendant Wipro

Limited for violations of: (1) the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.; (2) the Pennsylvania

Wage Payment and Collection Law (“PWPCL”), 43 Pa. Cons. Stat.

§§ 260.1 et seq.; (3) the Pennsylvania Human Relations Act

(“PHRA”), 43 Pa. Cons. Stat. §§ 951 et seq.; (4) the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C.

§§ 621 et seq.; and (5) the Civil Rights Act of 1866 (“CRA”), 42

U.S.C. §§ 2000e et seq.    Plaintiff brings a collective action

under the FLSA and a putative class action under the PWPCL on

behalf of himself and other similarly situated individuals who

are or were employed by defendant as non-exempt data center

employees in the three years prior to the filing of this action.

          Defendant moves to dismiss for lack of personal

jurisdiction the FLSA claims in Counts I and II of the amended

complaint insofar as those claims include employees of defendant
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 2 of 20



who work or worked outside of Pennsylvania.        Defendant also

seeks dismissal of: (1) Count II for failure to state a

cognizable FLSA claim; (2) the class claims under the PWPCL in

Count III for failure to plead impracticability of joinder and

numerosity; and (3) Count V for failure to exhaust

administrative remedies under the PHRA.

                                   I

           The following facts pleaded in the amended complaint

are taken in the light most favorable to plaintiff.         He is a

sixty-one year-old white male residing in Pennsylvania.

Defendant is an Indian information technology corporation with

its principal place of business in Bangalore, India. Defendant

employs over 180,000 individuals worldwide and does business in

West Norriton, Pennsylvania where plaintiff worked until 2019.

           Plaintiff was employed as a Senior Operations Analyst

for Quest Diagnostics for thirty years with high performance

reviews.   In October 2013, Quest “outsourced” its West Norriton

data center to defendant.     He remained as a Senior Operations

Analyst employed by defendant and continued to receive excellent

performance reviews.    His rate of pay was $37.57 per hour, plus

overtime, which totaled approximately $100,000 per year.

           Plaintiff avers he and other employees routinely

worked in excess of forty hours a week to operate the data

center and had contracts with defendant to be paid at specified

                                  -2-
        Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 3 of 20



hourly rates including federally-mandated overtime.           Defendant

implemented a cumbersome manual timekeeping system to track

overtime hours which required employees to request pre-approval

from management before working overtime and then to log that

time into a system in one-hour increments.          This system was not

conducive to these requirements when employees had to stay late

unexpectedly without the ability to request pre-approval or when

they worked overtime that was shorter than a one-hour shift.               In

addition, defendant frequently paid employees late for overtime

work.

            In 2019 plaintiff complained in writing to management

and the payroll department about the failure to pay employees

for overtime in a timely manner.        Defendant changed the method

for recording overtime work and accused plaintiff of not working

the hours he had recorded.       An investigation showed no evidence

to support defendant’s accusation.        Plaintiff continued working

overtime but went uncompensated for this work.

            Shortly after plaintiff complained about the overtime

system, defendant hired a non-white employee in his twenties and

assigned him to plaintiff’s shift for plaintiff to train.               Once

the new employee was trained, defendant terminated plaintiff’s

employment in August 2019 without any explanation and replaced

him with the new employee.       Plaintiff avers that weeks after he

was fired he asked his former manager the reason for his

                                    -3-
         Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 4 of 20



termination.     His manager informed him that defendant only wants

to hire young people.

             Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and the

Pennsylvania Human Relations Commission (“PHRC”).            On August 7,

2020, the EEOC issued plaintiff a notice of his right to sue.

He filed his Charge of Discrimination with the PHRC in June 2020

and has not yet received a right to sue letter.1

                                      II

             Defendant first moves to dismiss the FLSA claims for

lack of personal jurisdiction under Rule 12(b)(2) of the Federal

Rules of Civil Procedure to the extent the claims are asserted

on behalf of employees of defendant who work or worked outside

of Pennsylvania.      When personal jurisdiction is challenged, the

plaintiff bears the burden of showing that personal jurisdiction

exists.    Marten v. Godwin, 499 F.3d 290, 295-96 (3d Cir. 2007).

At this stage the plaintiff must establish only “a prima facie

case of personal jurisdiction” and is entitled to have his

allegations taken as true and all factual disputes drawn in his

favor.    Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d




1.   Plaintiff states the undisputed facts concerning the date
of the filing of the PHRC complaint and the failure to receive a
right to sue letter in his opposition to defendant’s motion to
dismiss.


                                     -4-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 5 of 20



Cir. 2004).     Nonetheless, the plaintiff must allege “specific

facts” rather than vague or conclusory assertions.         Marten, 499

F.3d at 298.

          Rule 4(k) of the Federal Rules of Civil Procedure sets

forth the territorial limits for effective service.         It provides

in relevant part:

          (1)    Serving a summons or filing a waiver of service
                 establishes personal jurisdiction over a
                 defendant:
                      (A) who is subject to the jurisdiction of a
                            court of general jurisdiction in the
                            state where the district court is
                            located.2

          Since no other provision of Rule 4(k) is applicable,

service in an action under the FLSA and thus personal

jurisdiction of this court can extend no further than the

permissible limits of personal jurisdiction of the state where

this court sits.     See Daimler AG v. Bauman, 571 U.S. 117, 125

(2014).   As the Supreme Court has stated, “[f]ederal courts

ordinarily follow state law in determining the bounds of their

jurisdiction.”    Id.

          The law of Pennsylvania, the forum state, provides for

personal jurisdiction coextensive with that allowed by the Due




2.   Rule 4(k)(1)(C) provides that service of a summons
establishes personal jurisdiction “when authorized by a federal
statute.” The FLSA does not reference service of process. See
Weirbach v. Cellular Connection, LLC, 478 F. Supp. 3d 544, 551
(E.D. Pa. 2020). Thus, the court must look to Rule 4(k)(1)(A).
                                  -5-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 6 of 20



Process Clause of the United States Constitution.         42 Pa. Cons.

Stat. Ann. § 5322(b).    Thus, the court must determine the extent

to which the Due Process Clause of the Fourteenth Amendment

would allow Pennsylvania courts to exercise personal

jurisdiction in this action.

          Under the Due Process Clause of the Fourteenth

Amendment, a state court may exercise personal jurisdiction only

over defendants who have “certain minimum contacts . . . such

that the maintenance of the suit does not offend ‘traditional

notions of fair play and substantial justice.’”        Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945).       Due process gives rise

to two recognized categories of personal jurisdiction: general

jurisdiction, or “all-purpose” jurisdiction, and specific

jurisdiction, or “case-linked” jurisdiction.        Bristol-Myers

Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1779-80

(2017).

          “A court with general jurisdiction may hear any claim

against that defendant, even if all the incidents underlying the

claim occurred in a different State.”       Id. at 1780.    The Supreme

Court has held that “the paradigm forum for the exercise of

general jurisdiction” over a corporation is “one in which the

corporation is fairly regarded as at home.”        Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).            A

corporation is at home in the state where it was incorporated,

                                  -6-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 7 of 20



has its principal place of business, or, “in an exceptional

case,” where its operations “may be so substantial and of such a

nature as to render the corporation at home in that State.”

Daimler, 571 U.S. at 137, 139 n.19.

          Specific jurisdiction, on the other hand, exists when

the suit arises out of or relates “to the defendant’s contacts

with the forum.”     Bristol-Myers Squibb, 137 S. Ct. at 1780.        The

Supreme Court explained that “there must be ‘an affiliation

between the forum and the underlying controversy, principally,

[an] activity or an occurrence that takes place in the forum

State and is therefore subject to the State’s regulation.’”           Id.

(quoting Goodyear, 564 U.S. at 919).

          The FLSA sets forth minimum wage requirements and

maximum hour limitations for work as well as provisions for

overtime pay.    29 U.S.C. §§ 206, 207.     To enforce these rights

under the FLSA, an employee may bring an action against his

employer “in behalf of himself . . . and other employees

similarly situated.     No employee shall be a party plaintiff to

any such action unless he gives his consent in writing to become

such a party.”     29 U.S.C. § 216(b).    Unlike class actions

brought under Rule 23 of the Federal Rules of Civil Procedure, a

person seeking to participate in a FLSA collective action must

affirmatively opt-in through written consent.        Halle v. W. Penn



                                  -7-
         Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 8 of 20



Allegheny Health Sys. Inc., 842 F.3d 215, 224-25 (3d Cir. 2016).

There is no opt-out procedure.

             The mere act of filing a complaint in a FLSA

collective action “does not automatically give rise to the kind

of aggregate litigation provided for in Rule 23” since it relies

on “the affirmative participation of opt-in plaintiffs.”             Id. at

224.   The requirement for potential plaintiffs to opt-in “is the

most conspicuous difference between the FLSA collective action

device and a class action under Rule 23.”          Id. at 225.     Those

who opt-in to the FLSA collective action become actual parties

to the litigation unlike class members in a Rule 23 action.3               Id.

             Defendant argues that any claims on behalf of

employees who do not work or did not work in Pennsylvania should

be dismissed because general personal jurisdiction does not

exist.    It stresses that it is not incorporated in the

Commonwealth, does not have its principal place of business

here, and does not meet the high bar as an “exceptional case.”




3.   Plaintiff argues that it is premature to deal with personal
jurisdiction of non-Pennsylvania persons who have not yet opted
in. The court is not persuaded. The issue of personal
jurisdiction is properly raised at this stage before defendant
files an answer. As stated in Rule 12(b), “[a] motion asserting
any of these defenses [including a motion for lack of personal
jurisdiction] must be made before pleading if a responsive
pleading is allowed.” See Vallone v. CJS Solutions Grp., LLC,
437 F. Supp. 3d 687, 690-91 (D. Minn. 2020).
                                     -8-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 9 of 20



            Plaintiff does not challenge these facts.       Instead, he

counters that defendant has registered to do business in

Pennsylvania and has thus consented under Pennsylvania law to

the exercise of general personal jurisdiction over all claims

against it.    Section 5301 of title 42 of the Pennsylvania

Consolidated Statutes states that registration as a foreign

corporation “shall constitute a sufficient basis of jurisdiction

to enable the tribunals of this Commonwealth to exercise general

personal jurisdiction.”    42 Pa. Cons. Stat. Ann. § 5301(a).          The

crucial question is whether defendant’s registration to do

business in Pennsylvania passes muster under due process so as

to subject it to suit in this court for FLSA claims of

individuals who are not or were not employed by defendant in

Pennsylvania and thus suffered no loss here.

            Plaintiff relies on the decision of our Court of

Appeals in Bane v. Netlink, Inc., 925 F.2d 637 (3d Cir. 1991).

There the plaintiff brought suit in the Eastern District of

Pennsylvania against his former employer for firing him in

violation of the ADEA.    None of the defendant’s conduct in

question occurred in Pennsylvania, and Pennsylvania was not its

state of incorporation or the location of its principal place of

business.     It merely sold products in the Commonwealth, and its

employees occasionally travelled to the state on business.            The

Court of Appeals held that “Pennsylvania law explicitly states

                                  -9-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 10 of 20



that the qualification of a foreign corporation to do business

is sufficient contact to serve as the basis for the assertion of

personal jurisdiction.”     Id. at 640.    It explained that

registering to do business in Pennsylvania “carries with it

consent to be sued in Pennsylvania courts.”        Id.

           A seismic change has taken place in the world of

personal jurisdiction in the thirty years since Bane was

decided.   In 2014 the Supreme Court issued a landmark decision

on general personal jurisdiction in Daimler AG v. Bauman.              571

U.S. at 121.     That action asserting claims under both federal

and state law had been brought in a federal district court in

California.     Like Pennsylvania, California has a statute

extending personal jurisdiction as far as allowed under the

Constitution.     The Court held that except in very narrow

circumstances the Due Process Clause of the Fourteenth Amendment

precludes a district court from exercising general personal

jurisdiction over a foreign corporation for both federal and

state law claims where the underlying events occurred entirely

outside the forum state.

           The Court reiterated its 2011 holding in Goodyear

Dunlop Tires Operations, S.A. v. Brown that “only a limited set

of affiliations with a forum will render a defendant amenable to

all-purpose jurisdiction there.”      Id. at 137; see also Goodyear,

564 U.S. at 929.     As noted above, a defendant is only subject to

                                  -10-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 11 of 20



a court’s general personal jurisdiction in those states in which

it is “at home,” which, for a corporation, is the state of

incorporation or its principal place of business, unless there

are exceptional circumstances where the corporation’s operations

are “so substantial and of such a nature as to render the

corporation at home in that State.”       Id. at 139, 139 n.19.

           The sole example of an “exceptional case” cited by the

Court was Perkins v. Benguet Consolidated Mining Co., 342 U.S.

437 (1952).   Perkins involved a suit filed in an Ohio state

court against a Filipino-based company which had ceased

operations in the Philippines during the Japanese occupation

during World War II, and at the time the suit was filed, the

head of the company was directing all of the company’s

activities from Ohio.    The conduct involved in the lawsuit did

not relate to the company’s activities in Ohio.         The Court found

that Ohio could be considered the company’s “surrogate for the

place of incorporation or head office.”       Daimler, 571 U.S. at

130 n.8.   Perkins is not applicable here.

           In the wake of Daimler, the question remains whether

Bane continues to be controlling law.       Our Court of Appeals has

not spoken on the issue of Pennsylvania’s consent law since

Bane, and district courts in this circuit are divided.4



4.   A number of other courts in this district have continued to
follow Bane. See e.g., Kraus v. Alcatel-Lucent, 441 F. Supp. 3d
                                  -11-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 12 of 20



            This court finds persuasive Judge Robreno’s decision

in Sullivan v. A.W. Chesterton, Inc., 384 F. Supp. 3d 532 (E.D.

Pa. 2019), a personal injury action brought in the Eastern

District of Pennsylvania on behalf of a decedent against various

defendants for his exposure to asbestos.        The plaintiff alleged

that the exposure took place aboard a Naval ship outside of

Pennsylvania.    One defendant moved for dismissal for lack of

personal jurisdiction since it was incorporated and had its

principal place of business in Virginia.        Plaintiff argued that

defendant had consented to jurisdiction under Pennsylvania law

because it was registered to do business there.         Sullivan held

that the Pennsylvania law offended due process.         It concluded

that Bane was irreconcilable with Daimler and should not be

followed.    It reasoned that since the statutory scheme is

mandatory in order to conduct business in Pennsylvania

defendant’s consent was not voluntary and was therefore “not

true consent at all.”    Id. at 542.

            This court recognizes, as does Sullivan, that district

courts are bound to follow precedent of the Court of Appeals

unless a later Supreme Court decision supersedes it.          Our Court

of Appeals explained in Planned Parenthood of Southeastern




68 (E.D. Pa. 2020); Sciortino v. Jarden, Inc., 395 F. Supp. 3d
429 (E.D. Pa. 2019); Aetna Inc. v. Kurtzman Carson Consultants,
LLC, 2019 WL 1440046 (E.D. Pa. March 29, 2019).
                                  -12-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 13 of 20



Pennsylvania v. Casey that “[a]s a lower court, we are bound by

both the Supreme Court’s choice of legal standard or test and by

the result it reaches under that standard or test.”          947 F.2d

682, 691-92 (3d Cir. 1991).     However, when the Supreme Court

replaces a constitutional standard under which a previous

decision was rendered, “decisions reached under the old standard

are not binding.”    Id. at 697-98.      It reiterated “a change in

the legal test or standard governing a particular area is a

change binding on lower courts that makes results reached under

a repudiated legal standard no longer binding.”         Id. at 698.

            The Supreme Court in Daimler limited the contours of

general personal jurisdiction under the Due Process Clause of

the Fourteenth Amendment over a foreign defendant to “a limited

set of affiliations with a forum” so that a defendant is only

subject to suit based on general jurisdiction in those states in

which it is at home.      Daimler, 571 U.S. at 137.     Except for “an

exceptional case,” not relevant here, a defendant is at home

only where it is incorporated or has its principal place of

business.   Id. at 139.    Daimler repudiated the rule that general

personal jurisdiction existed whenever a corporation’s contacts

with a state were “continuous and systematic.” See Int’l Shoe,

326 U.S. at. 317.    That was the standard for general personal

jurisdiction that Bane recognized, although Bane did not rule

based on that standard in light of the Pennsylvania consent

                                  -13-
         Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 14 of 20



statute.     As the standard for determining general personal

jurisdiction has changed since Bane was decided, we agree that

Bane is no longer binding on this court.

             Daimler, it is true, did not deal with the issue of a

state “consent” statute such as exists in Pennsylvania.

Nonetheless, in our view the validity of such a statute would

totally undermine Daimler.        The Supreme Court’s decision

limiting general personal jurisdiction would become virtually

meaningless if a state can mandate the exercise of general

personal jurisdiction over every entity doing business within

its borders simply because the entity has registered to do

business there.      Parties, of course, may agree to a forum

selection clause in a contract or waive the defense of personal

jurisdiction. See Ins. Corp. of Ireland, Ltd. V. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702-07 (1982).            These acts of

course are voluntary.       That is not what happened here.

Requiring an entity to choose between being subject to unlimited

general personal jurisdiction or not doing business in a state

is simply not a voluntary choice and is inconsistent with due

process.     See Genuine Parts Co. v. Cepec, 137 A.3d 123 (Del.

2016).

             This court is also mindful of the international

ramifications of exercising general personal jurisdiction over

the defendant, which is an Indian corporation with its principal

                                     -14-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 15 of 20



place of business in that country.        The Supreme Court noted in

Daimler that “the transnational context of this dispute bears

attention” and that the Court of Appeals for the Ninth Circuit

failed to heed “the risks to international comity” by subjecting

a foreign corporation to its “expansive view of general

jurisdiction.”    Id. at 140-41.

           The Supreme Court noted in Bristol-Myers Squibb Co. v.

Superior Court of California that restrictions on personal

jurisdiction “are a consequence of territorial limitations on

the power of the respective States” and that “the Due Process

Clause, acting as an instrument of interstate federalism, may

sometimes act to divest the State of its power to render a valid

judgment.”5    137 S. Ct. at 1780-81.     Personal jurisdiction is not

a matter of convenience of the parties or a matter of judicial

economy.   As the Supreme Court has stated, “’the primary

concern’ is ‘the burden on the defendant.’”        Id. at 1780

(quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

292 (1980)).




5.   Bristol-Myers Squibb was an appeal from the California
Supreme Court and thus discussed the limitations of the
Fourteenth Amendment on personal jurisdiction in the context of
a state’s courts. 137 S. Ct. at 1779. The Supreme Court in
Daimler, however, also applied the principles of the Due Process
Clause of the Fourteenth Amendment to a federal district court
in limiting the district court’s general personal jurisdiction.
571 U.S. at 120-21.
                                   -15-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 16 of 20



          Accordingly, this court finds that it lacks general

personal jurisdiction to the extent that plaintiff brings claims

under the FLSA on behalf of any persons not employed and thus

not harmed by defendant in Pennsylvania.

                                   III

          Plaintiff further argues that the limitations of

Bristol-Myers Squibb on specific personal jurisdiction should

not apply to the FLSA because the FLSA is a class action in

which the named plaintiff is representing all those who are

similarly situated, regardless of where their losses took place.

This argument is without merit.      As noted above, the FLSA is not

a class action as understood under Rule 23.        Under the FLSA,

individuals must opt-in to the lawsuit to participate, and when

they do so, they become named party plaintiffs and are bound by

the outcome.   Halle, 842 F.3d at 225; Weirbach v. Cellular

Connection, LLC, 478 F. Supp. 3d 544 (E.D. Pa. 2020).

          We see no reason why the due process analysis in

Bristol-Myers Squibb for personal jurisdiction should not apply

to the FLSA.   Contrary to plaintiff’s position, collective

actions will not be curtailed so long as there is compliance

with due process.    It must be remembered that limits on personal

jurisdiction are designed primarily to protect defendants and

not to promote the convenience of plaintiffs.         Bristol-Myers

Squibb, 137 S. Ct. at 1779.

                                  -16-
         Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 17 of 20



             Moreover, the FLSA does not include any provision for

nationwide service of process unlike, for example, the Clayton

Act.   See 15 U.S.C. § 22.       As the district court noted in

Weirbach v. Cellular Connection, LLC, “Congress did not intend

to subject employers to nationwide collection actions wherever

they had employees” as it had provided under other statutes.

478 F. Supp. 3d at 551-52.        In light of the due process

limitations on personal jurisdiction set forth in Daimler and

subsequently in Bristol-Myers Squibb, we agree with Weirbach

that due process prohibits the exercise of specific personal

jurisdiction over defendant to resolve claims of its employees

who suffered harm outside of Pennsylvania.

                                      IV

             Defendant seeks to dismiss Count II of plaintiff’s

amended complaint for violation of the FLSA for “failure to pay

wages.”     Defendant argues that Count I of the amended complaint

already provides a separate cause of action for alleged overtime

violations while Count II impermissibly seeks wages for “gap

time.”     The Court of Appeals has explained that gap time

             refers to time that is not covered by the
             overtime provisions because it does not exceed
             the overtime limit, and to time that is not
             covered by the minimum wage provisions because,
             even though it is uncompensated, the employees
             are still being paid a minimum wage when their
             salaries are averaged across their actual time
             worked.


                                     -17-
         Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 18 of 20



Davis v. Abington Memorial Hosp., 765 F.3d 236, 243 (3d Cir.

2014).     “Courts widely agree that there is no cause of action

under the FLSA for ‘pure’ gap time wages – that is, wages for

unpaid work during pay periods without overtime” since the FLSA

“requires payment of minimum wages and overtime wages only.”

Id. at 244.      Plaintiff counters in his opposition to defendant’s

motion that he has not brought any claim for non-overtime “gap

time” and that his claims solely relate to unpaid overtime

compensation and untimely payment of overtime compensation.

             The law within this Circuit requires a plaintiff to

“sufficiently allege forty hours of work in a given workweek as

well as some uncompensated time in excess of the forty hours.”

Id. at 241-42.      Plaintiff has pleaded that it was routine for

him and other similarly situated plaintiffs “to work in excess

of forty hours in a workweek” and that defendant’s timekeeping

system “unlawfully reduc[ed] the amount of overtime wages it

paid to its employees” for “time spent working in excess of

forty hours in a workweek.”

             Plaintiff has sufficiently alleged violations of the

FLSA regarding overtime pay.         In Count II of the amended

complaint, plaintiff seeks unpaid back wages pursuant to his

entitlement and that of other similarly situated individuals to

time-and-a-half for overtime hours worked in excess of forty

hours in a week.       Thus, the court will deny defendant’s motion

                                     -18-
      Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 19 of 20



to dismiss Count II for failure to state a claim and will allow

this claim to proceed as plaintiff is not seeking gap time pay.

                                    V

            In addition, defendant urges this court to dismiss

plaintiff’s class claims under the PWPCL in Count III for

failure to plead impracticability of joinder and numerosity

under Rule 23.    Plaintiff responds that he is not required to

plead the exact number of class members, which is information

solely in defendant’s possession, and that he is entitled to

pre-certification discovery.

            A class may not be certified unless the four

prerequisites of Rule 23(a) of the Federal Rules of Civil

Procedure are satisfied.     One of the prerequisites is that “the

class is so numerous that joinder of all members is

impracticable.”    Fed. R. Civ. P. 23(a)(1).

            The court must conduct a “rigorous analysis,”

including considering all relevant evidence and arguments

presented, when deciding whether to certify a class.          In re

Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 315-16 (3d

Cir. 2008).   The court also possesses “broad discretion to

control proceedings and frame issues for consideration under

Rule 23.”   Id. at 310.    “In most cases, some level of discovery

is essential to such an evaluation.”       Landsman & Funk PC v.

Skinder-Strauss Assocs., 640 F.3d 72, 93 (3d Cir. 2011).

                                  -19-
        Case 2:20-cv-05545-HB Document 13 Filed 03/29/21 Page 20 of 20



            The dismissal of plaintiff’s class allegations is

premature at this early stage without any discovery.            Whether

plaintiff may maintain a class action under the PWPCL must await

another day.     Accordingly, this court will deny without

prejudice defendant’s motion to dismiss the putative class

claims under the PWPCL.

                                     VI

            Finally, defendant moves to dismiss plaintiff’s claim

under the PHRA because one year has not yet elapsed since he

filed a Charge of Discrimination with the PHRC.           The PHRC has

exclusive jurisdiction over a claim for one year, and a

complainant may not file an action in court until one year has

passed since filing with the PHRC.         Burgh v. Borough Council of

Montrose, 251 F.3d 465, 471 (3d Cir. 2001).          Plaintiff concedes

that he filed the Charge of Discrimination with the PHRC in June

2020.    Count V will be dismissed without prejudice for failure

to exhaust administrative remedies.




                                    -20-
